DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 5/17/2022, Applicant amended the drawings, specification, and claim 1.  This amendment is acknowledged.
Applicant’s arguments, see pages 9-13, filed 5/17/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 102/103 rejections and objections of claims 1-15 have been withdrawn in light of the amendments.  Further, an examiner’s amendment is made below to correct a few potential issues and clarify the claim language. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 7: before “frame” insert - - bow - -.
Claim 1, line 8: before “frame” insert - - bow - -.
Claim 1, line 15: delete “U-shape” and insert - - u-shaped support arm - -.
Claim 1, line 16: delete “u shape” and insert - - u-shaped support arm - -.
Claim 1, line 17-18: delete “a valley of the U-shaped extension arm” and insert - - the valley of the u-shaped support arm - -.
Claim 1, line 18: delete “the grip” and insert - - a grip - -.
Claim 1, line 19: before “string” insert - - bow - -.
Claim 1, line 20: delete “..” and insert - - . - -.

Allowable Subject Matter
Claims 1-15 are allowed.
Campbell (8,662,064), Gibson (2015/0013658), Greenhoe (2012/0174904), Albanese (9,372,046), Howell (6,173,707), and Lavoie (5,464,002) teach similar stabilizers with extensions attached to bows and U-shaped arm contacting sections while Alba (10,907,926), Potts (2017/0160043), Julian (8,783,238), Close (8,627,813), Sobolweski (5,547,162), and Boyer (5,205,272) teach similar forwardly extending carrying braces/stands, but each fail to teach the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711